         Case 17-10266 Document 73 Filed in TXSB on 07/03/19 Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

IN RE:                                                )       BANKRUPTCY NO. 17-10266
VICTOR HUGO TAMAYO and                                )
MARIA TAMAYO,                                         )       CHAPTER 13

           LAURA G. GUERRA D/B/A CARDENAS AUTO SALES’
            MOTION TO ANNUL AUTOMATIC STAY AND FOR
 RELIEF FROM AUTOMATIC STAY WITH REGARD TO ONGOING LITIGATION



This is a motion for relief from the automatic stay. If it is granted, the movant may act
outside of the bankruptcy process. If you do not want the stay lifted, immediately contact
the moving party to settle. If you cannot settle, you must file a response and send a copy to
the moving party at least 7 days before the hearing. If you cannot settle, you must attend
the hearing. Evidence may be offered at the hearing and the court may rule. Represented
parties should act through their attorney.

There will be a hearing on this matter on August 8th, 2019 at 1:30 PM in
courtroom 5 (3rd Floor), United States Courthouse, 600 East Harrison, Brownsville, Texas.


TO THE HONORABLE JUDGE OF SAID COURT:

               Laura A. Guerra d/b/a Cardenas Auto Sales, a party in interest in this case, moves

the Court to annul the automatic stay as to certain ongoing litigation and to lift the automatic stay

to permit such litigation to continue, and would respectfully show the Court as follows:

       1. Jurisdiction.       The Court has jurisdiction pursuant to 28 USC §1334. This Motion

is a core proceeding as defined in 28 USC §157. The Bankruptcy Court has authority to enter a

final order on this Motion.

       2. Parties. Movant is Laura A. Guerra d/b/a Cardenas Auto Sales. The respondents are

the Debtors, Victor Hugo Tamayo and Maria Tamayo and the Chapter 13 Trustee, Cindy
           Case 17-10266 Document 73 Filed in TXSB on 07/03/19 Page 2 of 8




Boudloche.

          3. Preliminary Statement. Movant would show the Court that Movant was the

Defendant in the initial litigation which was pending pre-petition and that Movant had sought

and filed a Petition for a Bill of Review in relation to said litigation. Movant’s initial posture in

the litigation was as a Defendant, and Movant has not sought any affirmative relief against the

Debtor. Movant’s designation as the Plaintiff in the Bill of Review case is a procedural matter

and does not change Movant’s posture as the party defending the litigation. As a result, Movant

contends that it has not maintained litigation against the Debtor and has not violated the

automatic stay. In addition, Defendant did not timely inform Movant, Movant’s attorney, or the

trial court hearing the Bill of Review proceeding of the pendency of this Bankruptcy. However,

out of respect for this Court and out of an abundance of caution, Movant seeks the relief

requested in this Motion.

                                              FACTS

          4. On January 11, 2006, Plaintiff sued Movant for violations of the Texas Deceptive

Trade Practices Act in connection with the purchase and sale of a car bought “AS IS” in Cause

No. 2006-CCL-0053-B styled Victor Hugo Tamayo v. Laura A. Guerra d/b/a Cardenas Auto

Sales, filed in the County Court at Law No. 2, Cameron County, Texas (hereafter the “DTPA

case.”)

          5. On September 16, 2015, the DTPA case was finally tried in a bench trial before a

visiting judge. Movant was not present at the trial. Her uncle, Juan Fernando Cardenas,

appeared and requested a continuance (her uncle manages Cardenas Auto Sales but is not a

lawyer.) The continuance was denied, and the case proceeded to trial.
        Case 17-10266 Document 73 Filed in TXSB on 07/03/19 Page 3 of 8




       6. The day after the trial, Movant submitted her proposed take-nothing judgment to the

Court in the manner provided by the e-filing rules adopted by the Texas Supreme Court.

Debtor’s attorney was notified of the filing of the proposed judgment;

       7.   Debtor’s attorney in the underlying DTPA case submitted a proposed judgment to

Perla Diaz, the Court coordinator by email, without copying Movant or anybody else. The

proposed judgment was also not filed through the Court’s E-filing system as required by the e-

filing rules adopted by the Texas Supreme Court. Therefore, Movant was not aware Debtor had

filed a proposed judgment.

       8. The visiting judge signed the final order submitted by Debtor’s counsel on or about

January 12, 2016. A copy of the judgment is attached as Exhibit “1.” The judgment contains

a stamp indicating that it was received by the Cameron Count Clerk on January 26, 2019,

fourteen days after it was signed.   Under the Texas Rules of Civil Procedure, all post judgment

deadlines begin to run on the date the judgment is signed.

       9. Movant never received a copy of the judgment, and therefore all appellate deadlines

passed without Movant having an opportunity to file a motion for new trial, a motion to vacate,

or an appeal of the signed judgment.

       10. Debtors filed this Bankruptcy Case on July 7, 2017. They did not disclose the

judgment in Cause No. 2006-CCL-0053-B on their Bankruptcy Schedules.

       10. Upon learning of the judgment, Movant filed a Petition for Bill of Review in Cause

No. 2017-CCL-00961 styled Laura A. Guerra d/b/a Cardenas Auto Sales v. Victor Hugo Tamayo

in the County Court at Law No. 2, Cameron County, Texas on or about September 6, 2017. At

that time Movant had no knowledge that this Bankruptcy case was pending.
        Case 17-10266 Document 73 Filed in TXSB on 07/03/19 Page 4 of 8




       11. On or about September 26, 2017 Movant appeared through her attorney and Debtor

appeared through his then (and current) attorney Gerry Linan at a hearing in the Bill of Review

case. Mr. Linan did not advise the Movant or the Judge of County Court at Law No. 2 that this

Bankruptcy was pending.

       12.   On or about November 21, 2018, the judge of County Court at Law No. 2 signed an

Order granting Movant’s Petition for Bill of Review. A copy of that Order is attached as Exhibit

“2.”

       13. On January 4, 2019, long after confirmation of the Debtors’ Chapter 13 Plan,

Debtors finally filed Amended Schedules disclosing the existence of the judgment. (ECF

# 58.) Debtors’ stated excuse for failing to disclose the judgment earlier was that they weren’t

sure the judgment was collectible.

       14. On April 8, 2019, four and one-half months after the Order granting the Bill of

Review was signed, Debtor filed a Notice of Bankruptcy with the County Court at Law No.

2 and a copy of the Bankruptcy Petition in this Bankruptcy case. This was the first time Movant

or her attorney knew anything about the Bankruptcy case.

       15. On or about May 20, 2019, Debtor filed a Motion to Dismiss the Bill of Review,

Vacate the Order and Reinstate the original judgment of the Court.   The alleged grounds for the

Motion are that the filing of the Bill or Review violated the Automatic Stay of 11 USC §362.

       16. Debtors’ attorney Linan has threatened to bring contempt proceedings against

Movant and her attorney for violation of the automatic stay.

       17.   The Debtors’ proposed Chapter 13 plan provides that property of the Bankruptcy

estate (including the judgment in the DTPA case) does not revest in the Debtor until the Debtor
         Case 17-10266 Document 73 Filed in TXSB on 07/03/19 Page 5 of 8




is discharged. Nonetheless, the Debtor has attempted to exercise control over the judgment

throughout the time the Bill of Review case was pending.

        18.   The Debtor’s Motion to Dismiss the Bill of Review is still pending an unresolved.

                            GROUNDS FOR RELIEF FROM STAY

        19. Section 362 of the Bankruptcy Code imposes an automatic stay against certain

actions, among which are:

        “(1) the commencement or continuation, including the issuance or employment of

process, of a judicial, administrative, or other action or proceeding against the debtor that was or

could have been commenced before the commencement of the case under this title, or to recover

a claim against the debtor that arose before the commencement of the case under this title;”

11 U.S.C. §362(a)(1.) (Emphasis added.)

        20. Section 362(a)(1) only stays proceedings against the Debtor. McMillan v. Mbank

Fort Worth, 4F.3rd 362 (U.S. App. - 5th Circuit, 1993.)

        21. In determining whether a proceeding is against the debtor, and therefore subject to

the automatic stay, the posture of the case is normally examined at the initial proceeding.

Id. at 366.

        22. The initial proceeding in this case was the DTPA case, Cause No. 2006-CCL-0053-

B, in which Debtor was the Plaintiff.

        23.   A Bill of Review is an equitable proceeding to set aside a judgment after the time

for filing a Motion for New Trial or an appeal has elapsed. Tex. R. Civ. Pro. 329(b) provides in

part:
         Case 17-10266 Document 73 Filed in TXSB on 07/03/19 Page 6 of 8




(f) On expiration of the time within which the trial court has plenary power, a judgment cannot
be set aside by the trial court except by bill of review for sufficient cause, filed within the time
allowed by law; provided that the court may at any time correct a clerical error in the record of a
judgment and render judgment nunc pro tunc under Rule 316, and may also sign an order
declaring a previous judgment or order to be void because signed after the court's plenary power
had expired.


        24.   A copy of Movant’s Amended Petition for Bill of Review is attached as Exhibit

“3.” It is clear from the Petition that Movant was not asserting a claim of any kind against the

Debtors; rather, Movant was continuing her efforts to defend herself from the Debtor’s suit.

        25. At the time the DTPA case began, Debtor was the Plaintiff, and Debtor continues

to be the party seeking to enforce a claim. Consequently, the Bill of Review is not a proceeding

against the Debtor, and is not subject to the automatic stay.

        26. Without waiving the allegations contained above, in the event the Court determines

the Bill of Review proceeding to be a violation of the Automatic Stay, Movant shows the Court

that good cause exists to annul the Automatic Stay as to the proceedings in the Bill of Review

case.   Cause to annul the stay exists for the following reasons:

               A. Debtors have waived the automatic stay or in the alternative are estopped from

asserting a violation of automatic stay because the Debtors, with full knowledge of their own

Bankruptcy filing, failed to inform Movant or the County Court at Law No. 2 of the Bankruptcy

filing and of any issues related to the Automatic Stay until after County Court at Law No. 2

heard the case and made an adverse ruling against Debtors;

               B. Considerations of judicial economy argue against having to re-litigate the

Bill of Review proceeding once again in the same court, with the same evidence;

               C.    This Court does not have the authority to rule on the Bill of Review. This
         Case 17-10266 Document 73 Filed in TXSB on 07/03/19 Page 7 of 8




Court’s authority is derived from the authority of the Federal District Court, which does not have

jurisdiction to set aside a judgment of a state court.

       For all of these reasons, the Court should annul the automatic stay as to the proceedings

in Cause No. 2017-CCL-00961, the Bill of Review case.

       27. Without waiving the foregoing, cause exists to modify the Automatic Stay to permit

Movant to respond to Debtors’ Motion to Set Aside the Order Granting the Bill of Review and

otherwise to continue with Cause No. 2017-CCL-00961, the Bill of Review Case. Cause exists

to modify the automatic stay because:

       A. Movant is not seeking monetary relief against the Debtors;

       B. This Court does not have jurisdiction to decide the Bill of Review; and

       C. It would be unjust to prevent Movant from responding to Debtors’ motions.

                                              PRAYER

       Movant Laura A. Guerra requests the Court to:

       1. Annul the automatic stay as to all actions taken in 2017-CCL-00961 now pending in

the County Court at Law No. 2, Cameron County, Texas up to the date of the Court’s order; and

       2. Modify the automatic stay to permit Movant to continue proceedings in 2017-CCL-

00961 now pending in the County Court at Law No. 2, Cameron County, Texas; or

       3. Alternatively to issue an order determining that the prosecution of Cause No. 2017-

CCL-00961 now pending in County Court at Law No. 2, Cameron County, Texas does not

violate the automatic stay.

       The undersigned certifies that on June 27, 2019, the undersigned conferred with Abelardo

Limon, attorney for the Debtor, by electronic mail in an effort to resolve the matters raised by
         Case 17-10266 Document 73 Filed in TXSB on 07/03/19 Page 8 of 8




this motion. An agreement could not be reached, and it was necessary to file this Motion.



Date: July 3, 2019



                                               LAW OFFICE OF ANDREW K. ROZELL

                                               By:      /s/Andrew K. Rozell
                                               Andrew K. Rozell
                                               State Bar No. 17358000
                                               Southern District ID No. 1220
                                               Attorney for Movant


ADDRESS:

LAW OFFICE OF ANDREW K. ROZELL
323 E Jackson
Harlingen, TX 78550
956/428-1282 - telephone
956/428-6595 - facsimile
akrlawharlingen@gmail.com


                              CERTIFICATE OF COMPLIANCE

       I certify that on the same date this document was filed, in addition to all persons served
by the Court’s CM?ECF system, I served a true and correct copy of the foregoing on the
following persons:

Abelardo Limon                        Gerry Linan                     Cindy Boudloche
alimon@limonlaw.com                   geelinan@aoLc.om                ecfmail@ch13cctx.com
Attorney for Debtor                   Attorney for Debtor             Chapter 13 Trustee

by electronic mail and on the persons listed on the attached service list by first class mail.

                                                    /s/Andrew K. Rozell
                                               Andrew K. Rozell
